ACCEPTED
                                                                                                                                           05-15-00158-CR
                                                                                                                                  FIFTH COURT OF APPEALS
                                                                                                                                           DALLAS, TEXAS
Appellate Docket Number:          05- I 5-00 I 58-CR                                                                                  2/14/2015 5:45:54 AM
                                                                                                                                                LISA MATZ
                                                                                                                                                    CLERK
Appellate Case Style: Style:     femando Munoz
                                                                                                                                                    I
                          Vs.     State of Texas

                                                                                                                  FILED IN
                          I                                                                                5th COURT OF APPEALS
Companion Case:                                                         I                                      DALLAS, TEXAS
                                                                                                           2/14/2015 5:45:54 AM
                                                                                                                 LISA MATZ
                                                                                                                   Clerk
Amended/corrected statement:       D
                                                  DOCKETING STATEMENT (Criminal)
                                                 Appellate Court: 5th Court of Appeals
                                     (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
First Name:     Fernando                                            I       [gl Lead Attorney
Middle Name:                                                        I
                                                                            First Name:         MICHAEL                                         I


Last Name:         unoz                                             I       Middle Name:                                                        I


Suffix:                                                                     Last Name:          MOWLA                                           j
Appellant Incarcerated?       [gl Yes   D   No                              Suffix:
Amount of Bond:                                                             [gl Appointed D Retained D District Attorney D Public Defender
Pro Se:   O                                                                 Firn1 Name:             ICHAEL MOWLA. PLLC                          I


                                                                            Address I:          445 E. FM 1382 #3-718                           I


                                                                            Address 2:                                                          I


                                                                            City:               CEDAR HILL                                      I


                                                                            State:       exas                     Zip+4:          5104          I


                                                                            Telephone:           72-795-2401          ext.    I          l
                                                                            Fax:         72-692-6636
                                                                            Email:    michael@mowlalaw.com                                      I


                                                                            SBN:      Q4048680                    I
                                                                                                                             IAdd Another Appellan1
                                                                                                                                    Attorney




                                                                     Page l of5
III. Appellee                                                                 IV. Appellee Attoroey(s)
First Name:            TATE OF TEXAS                                    I     ~ Lead Attorney

Middle Name:                                                            I     First Name:          isa                                                 I

Last Name:         I                                                    l     Middle Name:                                                             l
                          I
Suffix:                                                                       Last Name:          Smith                                                I


Ap[pellee Incarcerated?        ~Yes    D   No                                 Suffix:
Amount of Bond:                                                               D Appointed D Retained [g] District Attorney D Public Defender
Pro Se:   0                                                                   Finn Name:                 allas County District Attorney                I


                                                                              Address I:          133 N. Riverfront Blvd, LB 19                        I

                                                                              Address 2:                                                               I

                                                                              City:               DALLAS                                              _J
                                                                              State:       exas                          Zip+4:       75207-43
                                                                              Telephone:          (214) 653-3625           ext.   I              I


                                                                              Fax:      (214) 653-3643
                                                                              Email:     isa.smith@dallascounly.org
                                                                              SBN:      00787 131                              I Add Another Appellee/ I
                                                                                                                                           Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                Was the trial by:     [g] jury or D non-jury?
                                      Sex Offenses
or type of case):                                                             Date notice of appeal filed in trial court: December 2 2014
Type of Judgment:        ury Trial
                                                                               If mailed to the trial court clerk, also give the date mailed :
                                                                                                                         See Attached
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: NovemberlQ,..lQ 14
Offense charged:        ggravated Sexual Assault - 22.021        ~            Punishment assessed: 90 Years - TDCJ                                         I


Date of offense:       October 17, 2010           See Attached                 Is the appeal from a pre-trial order? 0Yes [g] No
                                                                        I
Defendant's plea:       ot Guilty                                             Does the appeal involve the constitutionality or the validity of a
                                                                              statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                              0Yes ~No
~Yes 0No                      See Attached
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                [g]Yes 0No       If yes, date filed:   Decembe~     2014
                                                                                                         See Attached
Motion in Arrest of Judgment: D Yes [g] No            If yes, date filed:                          1
Other: 0Yes 0No                                       If yes, date filed:                           I
If olber, please specify:                                                                                                                                  I


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:     ~Yes 0No             ONA          If yes, date filed:   ovember 24 20 14
Date of hearing:                          J          ONA
                                                                  See Attached
Date of order:                                I      ONA
Ruling on motion: IZ] Granted         D Denied       ONA          If granted or denied, date of ruling:                                I




                                                                        Page 2 of5
VIII. Trial Court And Record

Court:    l 94th Judicial District Court                                    Clerk's Record:
County: DALLAS                                                             Trial Court Clerk:    IZI District D     County
Trial Court Docket Number (Cause no):              Fl4-00579                Was clerk's record requested?       ~Yes    D No
Trial Court Judge (who tried or disposed of the case):                      If yes, date requested:    ec 2, 2014
                                                                            If no, date it will be requested:
First Name:      Ernest                                                     Were payment arrangements made with clerk?       [g] Yes   D   No
Middle Name:                                                                           See Attached
Last Name:       White
Suffix: H.
Address 1:       133 N. Riverside Blvd
Address 2:
City:              ALLAS
State:    exas                        Zip+4: 75207
Telephone:       (214) 653-5802            ext.
Fax:      (2 14) 875-2487
Email:    awrence.stokes@~lascounty.org




Repo11er's or Recorder's Record:
Is there a reporter's record? ~ Yes        D No
Was reporter's record requested?      ~Yes          0No
Was the reporter's record electronically recorded?         D   Yes ~ No
If yes, date requested: Dec 2, 2014
                                                                See Attached
Were payment arrangements made with the court reporter/court recorder?             ~Yes ONo



~ Court Reporter                           D      Court Recorder
~ Official                                 D      Substitute


First Name:        elinda
Middle Name:
Last Name:       Baraka
Suffix:
Address 1:       133 N. Riverside Blvd
Address 2:
City:              ALLAS
State:    exas                        Zip + 4: 75207
Telephone:       214-653-5803              ext.
Fax:      (2 14) 875-2487
Email: BELINDA.BARAKA@dallascounty.org




                                                                      Page 3 of5
 lX. Related Matters

List any pending or [past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: february 14, 2015

                                                                                      State Bar No: !24048680
Printed Name:

Eleclronic Signature: Isl MICHAEL MOWLA                                               Name:      CHAEL MOWLA
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on February 14, 2015




Signature of counsel (or pro se party)                            Electronic Signature: MICHAEL MOWLA
                                                                         (Optional)

                                                                  State Bar No.:      4048680
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             ( I ) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of5
Please enter the following for each person served:




First Name:      Lisa
Middle Name:
Last Name:        m ith
Suffix:
Law Finn Name: Dallas County District Attorney
Address 1:       133 N. Riverfront Blvd, LB 19
Address 2:
City:              ALLAS
State                               Zip+4: 5207
Email:    Jisa.smith@~lascounty.org




                                                     Page 5 of5
                                                                                                                                     VOL 746 PAGE 711


                                                       CASE No. F-1400579-M
                                                      INCIDENT NO./TRN: 9176241092

THE STATE OF TEXAS                                                        §            IN THE 194th JUDICIAL DISTRICT
                                                                          §
v.                                                                        §            COURT
                                                                          §
FERNANDO MUNOZ                                                            §            DALLAS COUNTY, TEXAS
                                                                          §
STATE ID No.: TX08731216                                                  §

                                      JUDGMENT OF CONVICTION BY JURY
                                                                           Date Judgment
Judge Presiding:         HON.   Ernest White                               Entered:                  1112012014
                                                                           Attorney for
Attorney for State:       Amy Derrick                                      Defendant:
                                                                                                     Brooke Busby
Offense for which Defendant Convicted:
AGGRAVATED SEXUAL CONTACT FEAR/THREAT
Charging Instrument:                                                       Statute for Offense:
INDICTMENT                                                                 22.021 Penal Code
Date of Offense:
1011712010
Degree of Offense:                                                         Plea to Offense:
lST DEGREE FELONY                                                          NOT GUILTY
Verdict of Jury:                                                           Findings on Deadly Weapon:
GUILTY                                                                     NIA
Plea to 1st Enhancement                                         Plea to 2nd Enhancement/Habitual
Paragraph:                              NIA                     Paragraph:                             NIA
Findings on 1st Enhancement                                     Findings on 2nd
Paragraph:                              NIA                     Enhancement/Habitual Paragraph:        NIA
Punishment Assessed by:                            Date Sentence Imposed:                   Date Sentence to Commence:
JURY                                      11/2012014                 1112012014
Punishment and Place
of Confinement:                90 YEARS INSTITUTIONAL DIVISION, TDCJ
                                          THIS SENTENCE SHALL RUN              CONCURRENTLY.
        D SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR NIA
                                       Court Costs:                            Restitution:                              Restitution Payable to:

         $NIA                            $ 519.00                                $NIA
                                                                                                                                D AGENCY/AGENT
                                                                                                                  (see below)   D VICTIM
D     Attachment A, Order to Withdraw Funds, is incorporated into this judgment and made a part hereof.
Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62.
The age of the victim at the time of the offense was NIA .
                If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.
                From 3/2/2013 to 1112012014             From           to              From         to
Time            From        to                From         to                From         to
Credited:
                If Defendant is to serve sentence in county jail or is given credit toward fine and costs. enter days credited below.
                   NIA DAYS           NOTES: NIA
        All pertinent information, names and assessments indicated above are incorporated into the language of the judgment below by reference.
          This cause was called for trial in Dallas County, Texas. The State appeared by her District Attorney.
          Counsel I Waiver of Counsel (select one)
r8J   Defendant appeared in person with Counsel.
0     Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.

                                            MUNOZ, FERNANDO Fl400579M                               Page I of 4
          It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was read to the
jury, and Defendant entered a plea to the charged offense. The Court received the plea and entered it ofrecord.
          The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to determine the
guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the jury delivered its
verdict in the presence of Defendant and defense counsel, if any.
          The Court received the verdict and ORDERED it entered upon the minutes of the Court.
          Punishment Assessed by Jury I Court I No election (select one)
l:8J Jury. Defendant entered a plea and filed a written election to have the jury assess punishment. The jury heard evidence relative to
the question of punishment. The Court charged the jury and it retired to consider the question of punishment. After due deliberation,
the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
D Court. Defendant elected to have the Court assess punishment. After hearing evidence relative to the question of punishment, the
Court assessed Defendant's punishment as indicated above.
D No Election. Defendant did not file a written election as to whether the judge or jury should assess punishment. After hearing
evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.
          The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable
provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.
          The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.
          Punishment Options (select one)
l:8J Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or the
Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant remanded to the
custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release
from confinement, Defendant proceed immediately to the Dallas County District Clerk Felony Collections Department. Once there,
the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as
ordered by the Court above.
D County Jail-Confinement I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately committed to
the custody of the Sheriff of Dallas County, Texas on the date the sentence is to commence. Defendant shall be confined in the Dallas
County Jail for the period indicated above. The Court ORDERS that upon release from confinement, Defendant shall proceed
immediately to the Dallas County District Clerk Felony Collections Department. Once there, the Court ORDERS Defendant to pay, or
make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
D Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to proceed
immediately to the Office of the Dallas County District Clerk Felony Collections Department. Once there, the Court ORDERS
Defendant to pay or make arrangements to pay all fines and court costs as ordered by the Court in this cause.
          Execution I Suspension of Sentence (select one)
l:8J The Court ORDERS Defendant's sentence EXECUTED.
D The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
judgment by reference.
          The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                               Furthermore the followin s ecial findin s or orders a


Signed and entered on November 24, 2014
                                                                    x


Clerk: DALVAREZ




*Thumbprint Certification attached.



                                                                                                       Right Thumbprint*
                                        MUNOZ, FERNANDO F1400579M                        Page 2 of 4
                                JUDGMENT
                        CERTIFICATE OF THUMBPRINT

THE STATE OF TEXAS                                  CAUSE NO. F        l'A ;' 0001~ . r~~
vs.                                                                DISTRICT COURT

                                                              DALLAS COUNTY, TEXAS




RIGHT THUMB                                     DEFENDANT's•••~f{ . , HAND
THIS IS TO C.ERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABOVE-
NAMED DEFENDANT'S FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION
OF THE ABOVE STYLED AND NUMBERED CAUSE.

DONE IN COURT THIS .lf_ DAY OF        A/t v c. /)/ .r?(o                         Cause No.          P- l                                                                                             11/24/20141:03:38 PM




  Loc. _   _ _ _ _ _ __
       westTower3P3rdF1oorcontro1centero3Pos   Bookin Number: 13014274   Audit Number: 201461256

                         APPOINTMENT OF COUNSEL FOR INDIGENT DEFENDANT

  The State of Texas                                               194th Judicial District Court (FM)
  Vs.                                                              District Court
   MUNOZ FERNANDO                                                  Dallas County, Texas


  Cause No.:                               Offense                              LD
   f1400577m                       BURG HAB SEX ASS                             F1




            It appearing that the defendant has executed a sworn statement certifying that he/she
  is without means to employ counsel and requesting appointment of counsel; the Court finds
  that the defendant is indigent and hereby appoints: The Attorney: MICHAEL MOWLA
   Phone: 972-795-2401   Alt. Phone: 972/795-2401
   Email: MICHAEL@MOWLALAW.COM
   Address: 445 E. FM 1382 #3-718, CEDAR HILL, TX 75104




  A practicing attorney of the State to represent the defendant in said case(s).

           Signed this 24th day of November, 2014




                                                                   JUDGE
                                                                   Ernest White
lndigentAppointmentPD
     I   ...
..


                                                       NO. F14-0057'1

                STATE OF TEXAS                                 §    IN THE 194th JUDICIAL
                                                               §
                vs.                                            §    DISTRICT COURT
                                                               §
                FERNANDO MUNOZ                                 §    DALLAS COUNTY, TEXAS


                                                   NOTICE OF APPEAL

               TO THE HONORABLE JUDGE OF SAID COURT:

                      Defendant Fernando Munoz gives this written notice of appeal to the Court of Appeals of

               the State of Texas from the judgment of conviction and sentence rendered in this case against

               Defendant in this case.

                                                           Respectfully submitted,


                                                           Michael Mowla
                                                           445 E. FM 1382 #3-718
                                                           Cedar Hill, TX 7 5104
                                                           Tel: (972) 795-2401
                                                           Fax: (972) 692-6636
                                                           Email: michael@mowlalaw.com



                                                                    Isl Michael Mowla
                                                            By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                Michael Mowla
                                                                State Bar No. 24048680
                                                                Attorney for Defendant




                                                          Page I of2
..

                                          Certificate of Service

     This is to certify that on November 28, 2014 a true and correct copy of this document was served
     on Michael Casillas and Lisa Smith of the Dallas County District Attorney, Appellate Division,
     133 N. Riverfront Blvd., LB 19, Dallas, Texas 75207-4399, phone (214) 653-3600, fax (214)
     653-3643, by email to michael.casillas@dallascounty.org and to LBSmith@dallascounty.org.



                                                 Isl Michael Mowla

                                                 Michael Mowla




                                               Page 2 of2
                                           NO. F14-0057'f

 STATE OF TEXAS                                    §     IN THE 194th JUDI
                                                   §
 vs.                                               §     DISTRICT COURT
                                                   §
 FERNANDO MUNOZ                                    §     DALLAS COUNTY, TEXAS


                                  MOTION FOR NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Under Texas Rules of Appellate Procedure 21 and 22, Defendant Fernando Munoz files

this Motion for New Trial:

       1.   Defendant was sentenced on November 24, 2014. This Motion for New Trial, filed

within the thirty-day timetable following sentencing is therefore timely. A hearing must be

commenced before the 75th day after sentencing, or this motion is overruled by operation oflaw.

       2.   The verdict in this cause is contrary to the law and the evidence. See Tex. Rule

App. Proc. 21.3.

       3.   The trial court has the discretion to grant a new trial in the interests of justice, as

courts have emphasized in Mullins v. State, 37 Tex. 337, 339-340 (1873) and State v. Gonzalez,

855 S.W.2d 692 (Tex. Crim. App. 1993).

       4.   For the foregoing reasons, and for such other reasons that may arise on the hearing of

this Motion, Defendant requests a new trial.

       Defendant prays that the Court set aside the judgment of conviction entered in this cause

and order a new trial on the merits.

                                                Respectfully submitted,




                                              Page 1of3
                                             Michael Mowla
                                             445 E. FM 1382 #3-718
                                             Cedar Hill, TX 75104
                                             Tel: (972) 795-2401
                                             Fax: (972) 692-6636
                                             Email: michael@mowlalaw.com



                                                   ~A
                                                   IS/ Michael Mowla
                                             By:~~~~~~~~~~~~~~~~~
                                                 Michael Mowla
                                                 State Bar No. 24048680
                                                 Attorney for Defendant


                                   Certificate of Presentment

       I certify that a true and correct copy of this document will be hand-delivered to the court

through the Clerk on the same day this document is received by the clerk.


                                               /ll9~
                                               Isl Michael Mowla

                                             Michael Mowla

                                     Certificate of Service

This certifies that on November 28, 2014, a true and correct copy of this document was served
on Michael Casillas of the Dallas County District Attorney, Appellate Division, 133 N.
Riverfront Blvd., LB 19, Dallas, Texas 75207-4399, phone (214) 653-3600, fax (214) 653-3643,
by email to michael.casillas(ll)dallascounty.org and to LBSmith@dallascounty.org.

                                                ~~
                                             Isl Michael Mowla

                                             Michael Mowla




                                           Page 2of3
.•



                                    Order for a Setting on this Motion

                                                       - - - -, the   Defendant filed a Motion for

     New Trial. The Court finds that the party is entitled to a hearing on this matter, and it is

     THEREFORE ORDERED that a hearing on this motion is set f o r - - - - - - - - - -

     Signed on




                                                   JUDGE PRESIDING




                                                  Page 3of3
.   '
                                                   NO. F14-00579
                                                                                           l0/4   oc
         STATE OF TEXAS                                    §     IN THE 194th JUDICIAL                  C 19 A!f 8: OI
                                                           §                                   .._.1,
         vs.                                               §     DISTRICT COURT             Dt.o" - ·:.,.
                                                                                                        ~
                                                                                                              ·
                                                                                                            ~ --r~,
                                                                                                                      -.'1~
                                                                                                                       ,
                                                           §                           - - ----              . ·t...{',,s
         FERNANDO MUNOZ                                    §     DALLAS COUNTY, TEXAS                             ··-,,11 '(


                       REQUEST FOR PREPARATION OF REPORTER'S RECORD
                         AND DESIGNATION OF MATTERS TO BE INCLUDED

        TO THE CLERK AND COURT REPORTER OF SAID COURT:

                Defendant Fernando Munoz requests the court reporter or reporters who made the record

        in this cause to prepare a reporter's record, and that the testimony included in the reporter's

        record be in question and answer form. The dates of the hearings and trials in this case include

        all pretrial hearings, voir dire, the final trial on the merits, and the purushment hearing.

                Defendant designates that the following matters be included in the reporter's record:

                1.     Testimony of all witnesses, heard in and outside the jury's presence, including

        questions an.d objections of counsel and the ruling and remarks of the Court made on such

        testimony;

                2.      Voir dire of jury venire, including objections of counsel and the ruling and

        remarks of the Court made on such voir dire and objections;

               3.       Arguments and opening and closing statements of counsel, including objections of

        counsel and the ruling and remarks of the Court made on such arguments and objections;

               4.       All matters heard outside the presence of the jury, including pretrial, trial and

        posttrial hearings, charge conferences and bench conferences, objections, rulings, and remarks of

                                                      Page 1 of3
·.
     the Court made on such matters;

             5.      All bills of exception and testimony thereon, including objections of counsel, and

     the ruling and remarks of the Court made on such bills of exception and objections;

             6.      Testimony taken during sentencing proceedings, including arguments and

     objections of counsel, and the ruling and remarks of the Court made on such testimony and

     arguments;

             7.      Testimony taken during motion for new trial proceedings, including arguments

     and objections of counsel, and the ruling and remarks of the Court made on such testimony and

     arguments; and

             8.      All exhibits offered or introduced into evidence.

             9.      All exhibits offered or introduced for record purposes only.

             Defendant prays that this Court grant this request, and order preparation of the reporter's

     record in this case.

                                                   Respectfully submitted,


                                                   Michael Mowla
                                                   445 E. F.M. 1382 #3-718
                                                   Cedar Hill, TX 75104
                                                   Tel: (972) 795-2401
                                                   Fax: (972) 692-6636
                                                   Email: michael@mowlalaw.com

                                                         f.1o~
                                                        · Is/ Michael Mowla
                                                  By:_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                      Michael Mowla
                                                      State Bar No. 24048680
                                                      Attorney for Defendant
                                                 Page 2 of3
·-
                                         Certificate of Service

            This certifies that on December 18, 2014, a true and correct copy of this document was
     served on Michael Casillas and Lisa Smith of the Dallas County District Attorney, Appellate
     Division, 133 N. Riverfront Blvd., LB 19, Dallas, Texas 75207-4399, phone (214) 653-3600, fax
     (214) 653-3643, by email to michael.casillas@dallascountv.org and to LBSmith@dallascounty.org.


                                                0_o)v,
                                                Is/ Michael Mowla

                                                Michael Mowla




                                              Page 3 of3
                                                                                                            .r.:::- t '
                                         NO. F14-00579                                                  I                              ...

                                                                                            llll~ ...                                ~ /)
 STATE OF TEXAS                                  §     IN THE !94th JUDiciifc I 9                                                  ..,
                                                 §                                              -                            4I'! 8·
 vs.                                             §                     I~·'..
                                                       DISTRICT COURT :'-t                                   •     (         I
                                                                                                                                             .   0I
                                                                        ............._              I       ...,   ..     , ...   -../'; .

                                                 §                                 -........,                  ~        ··-l?;r         v

 FERNANDO MUNOZ                                  §     DALLAS COUNTY; TEXAS. '~(').--4s
                                                                                                                         ~')/'}
                                                                                                                                    r;-

                     WRITTEN DESIGNATION SPECIFYING
                  MATTERS FOR INCLUSION IN CLERK'S RECORD

TO THE CLERK OF SAID COURT:

       Under Texas Rules of Appellate Procedure 34.5(a)(12) and 34.5(b), Defendant Fernando

Munoz designates the following matters to be included in the Clerk' s Record:

       1.     Complaint;

       2.     Capias;

       3.     Affidavit of indigency;

       4.     Correspondence and communication between Court and counsel;

       5.     Indictment or Information;

       6.     All motions and pleadings filed by the state or the defendant and not otherwise

required to be included under Texas Rules of Appellate Procedure 34.5(a);

       7.     All orders issued by Court and not otherwise required to be included under Texas

Rules of Appellate Procedure 34.5(a);

       8.     Jury panel lists;

       9.     Jury strike lists of the state, the defendant and the Court;

       10.    Juror information forms;

                                            Page 1 of3
       11.      All verdict fonns submitted to the jury;

       12.      Judgment of Conviction, Order Granting Probation, or Order Granting Deferred

Adjudication;

       13.      Sentence;

       14.      Commitment;

       15.      Motion for New Trial;

       16.      Motion in Arrest of Judgment;

       17.      Communications between Court and jury;

       18.      Any orders pertaining to Continuing Jurisdiction Community Supervision (shock

probation);

       19.      Objections to Court's Charge and Special Requested Jury Instructions, and rulings

by the Court;

       20.      Rulings of the Court on all written bills of exception;

       21.      All exhibits admitted into evidence;

       22.      All defense exhibits offered into evidence but not received in evidence;

       23.      All other documents filed with the clerk;

       24.      Trial court's certification of the right to an appeal;

       25.      Designation of the clerk's record;

       26.      Request for preparation of the reporter's record;

       27.      All documents from postjudgment or postconviction proceedings; and

       28.      Those items identified in Texas Rules of Appellate Procedure Rules 34.5(a)(l)

                                              Page 2 of3
through (11), all other matters required by the Texas Code of Criminal Procedure, or any other

law.

                                            Respectfully submitted,

                                            Michael Mowla
                                            445 E. FM 1382 #3-718
                                            ·cedar Hill, TX 75104
                                            Tel: (972) 795-2401
                                            Fax: (972) 692-6636
                                            Email: m.ichael@mowlalaw.com


                                                   Wi.*.wla
                                            By: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                Michael Mowla
                                                State Bar No. 24048680
                                                Attorney for Defendant



                                     Certificate of Service

       This certifies that on December 18, 2014, a true and correct copy of this document was
served on Michael Casillas and Lisa Smith ofthe Dallas County District Attorney, Appellate
Division, 133 N. Riverfront Blvd., LB 19, Dallas, Texas 75207-4399, phone (214) 653-3600, fax
(214) 653-3643, by email to michael.casillas@dallascOtmty.org and to LBSmith@dallascounty.org.


                                            Av4--
                                            /s/ Michael Mowla

                                            Michael Mowla




                                           Page 3 of3